        Case 1:16-cv-10607-NMG Document 273 Filed 04/22/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,
                                                    Civil Action No. 16-10607-NMG
                v.

 DAVID JOHNSTON,                                    ORAL ARGUMENT REQUESTED

                        Defendant.
                                                    Leave to File in Excess of 20 Pages
                                                    Granted on April 12, 2019


  DEFENDANT DAVID JOHNSTON’S RULE 50(b) MOTION FOR JUDGMENT AS A
               MATTER OF LAW OR FOR A NEW TRIAL

       The defendant, David Johnston, moves pursuant to Fed. R. Civ. P. 50(b) for judgment as

a matter of law on all claims against him. In the alternative, and as permitted by Rule 50(b), Mr.

Johnston asks the Court for a new trial under Rule 59, either (1) on all claims against him, or (2)

on the claim asserted under Section 17(a)(2) of the Securities Act of 1933. Submitted with this

motion is a memorandum of law that explains why the Court should grant it.
         Case 1:16-cv-10607-NMG Document 273 Filed 04/22/19 Page 2 of 2



Dated: April 22, 2019                         Respectfully submitted,

                                              DAVID B. JOHNSTON

                                              By his attorneys,


                                              /s/ John F. Sylvia
                                              John F. Sylvia, BBO # 555581
                                              Andrew N. Nathanson, BBO # 548684
                                              Matthew D. Levitt, BBO # 660554
                                              Emily Kanstroom Musgrave, BBO # 678979
                                              MINTZ, LEVIN, COHN, FERRIS,
                                                GLOVSKY AND POPEO, P.C.
                                              One Financial Center
                                              Boston, Massachusetts 02111
                                              Telephone: (617) 542-6000
                                              Facsimile: (617) 542-2241
                                              JFSylvia@mintz.com
                                              ANNathanson@mintz.com
                                              MDLevitt@mintz.com
                                              EKMusgrave@mintz.com


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        I certify that counsel for Defendant has conferred with counsel for Plaintiff in a good

faith attempt to resolve or narrow the issues raised by this motion.

                                              /s/ John F. Sylvia
                                              John F. Sylvia



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on April 22, 2019.

                                              /s/ John F. Sylvia
                                              John F. Sylvia


86781040v.1                                      2
